

116 HR 8834 IH: Independence at Home Demonstration Improvement Act of 2020
U.S. House of Representatives
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8834IN THE HOUSE OF REPRESENTATIVESDecember 2, 2020Mrs. Dingell (for herself, Ms. Stevens, Mr. Blumenauer, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to extend and improve the Independence at Home Medical Practice Demonstration Program under the Medicare program.1.Short titleThis Act may be cited as the Independence at Home Demonstration Improvement Act of 2020.2.Extending and improving the Independence at Home Medical Practice Demonstration Program under the Medicare programSection 1866E of the Social Security Act (42 U.S.C. 1395cc–5) is amended—(1)in subsection (e)—(A)in paragraph (1), by striking 7 and inserting 10;(B)in paragraph (2)—(i)in the header, by striking No physician and inserting Physician; and(ii)by adding at the end the following new sentence: Nothing in the previous sentence shall be construed to prohibit an independence at home medical practice from participating in any model or demonstration with a shared savings component under this title (other than the program under section 1899) or under section 1115A if such participation is determined appropriate by the Secretary.; and(C)in paragraph (4)—(i)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and adjusting the margins accordingly;(ii)in clause (i), as so redesignated, by inserting are before located;(iii)in clause (iii), as so redesignated, by striking the period at the end and inserting ; and;(iv)in the matter preceding clause (i), as so redesignated, by striking to practices that are— and inserting the following: to—(A)practices that—; and(v)by adding at the end the following new subparagraph:(B)practices with the same tax identification number as an independence at home medical practice approved under this paragraph as of the date of the enactment of this subparagraph.; and(D)in paragraph (5)—(i)in the first sentence, by inserting in 2019 after 15,000;(ii)by inserting For each subsequent year, the beneficiary limitation in effect under this paragraph for the previous year (including, if applicable, any increase made under this sentence) shall be increased by 5,000 if the Secretary determines that operation of the program under this section for such previous year resulted in aggregate savings under this title for such year compared to expenditures under this title for such year had such program not been in effect. after the first sentence;(iii)by striking the increase from 10,000 to 15,000 in the preceding sentence and inserting an increase;(iv)by inserting or the amendment made by section 2(1)(D)(ii) of the Independence at Home Demonstration Improvement Act of 2020 after Social Services Act;(v)by striking and seventh and inserting through tenth; and(vi)by inserting , as applicable after such program; (2)in subsection (g)—(A)by striking The Secretary shall and inserting the following: (2)Final reportThe Secretary shall; and(B)by inserting before paragraph (2), as designated by subparagraph (A), the following new paragraph:(1)Annual reportsThe Secretary shall conduct an independent evaluation of the demonstration program and submit to Congress an annual report at the close of each performance year (beginning with performance year 2021), including a specification of any improvements made to the program for such year. Such report shall include an analysis such improvements’ impact on coordination of care, expenditures under this title, applicable beneficiary access to services, and the quality of health care services provided to applicable beneficiaries.; (3)in subsection (h), by striking each of fiscal years 2010 through 2015 and inserting fiscal year 2021; and(4)by adding at the end the following new subsection:(j)Authority To implement improvements to programThe Secretary may make such improvements to the demonstration program not inconsistent with the preceding provisions of this section as the Secretary determines appropriate for purposes of—(1)improving coordination of care;(2)lowering expenditures;(3)increasing access to items and services under the program; or(4)improving the quality of items and services furnished under the program. .